&&& -0\lCrZtO3ttA,QGp£>-ft

Lexter Kossie#700661
William McConnell             Unit
 3001 South Emily Drive
rBeeville,      Texas 78102


April 26,       2015

                                                                    COUaTOFCRIMINALAPPS/ILS
Texas Court          of Criminal Appeals                                    APR 29 2015
P.O.       BOX 12308, Capitol Station
Austin,       Texas    78711




RE: WR NOs.          10,978-01        thru    10,978-16
       Tr.Ct.NOs.          679887-A    thru   679887-K
       185th District Court - Harris County


Dear       Clerk:


              Recently I have been cited for abuse of the writ.                      In
 order for me to show that the claims I intend to raise in my
subsequent writ are not barred by Sec 4 I am requesting the
 docket      sheet    of    all    the writs mentioned         above with a    list of
 all of the claims presented in each of those application. With
 out   a    list of    all    of   the claims     I   cannot    show that    the claims
I intend to raise have not been raised before in those prior
applications.
              Thank you for any consideration given in this matter.


                                                                Sincerely,




  cc:File                                                       Lexfsi? Kennon Kossie